FILED
                           NOT FOR PUBLICATION
                                                                           OCT 28 2015

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ENEIDA PEREZ ARGUETA,                            No. 13–56355

              Plaintiff - Appellant,             D.C. No. 8:11–cv–01498–MAN

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,
Acting Commissioner of Social
Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret A. Nagle, Magistrate Judge, Presiding

                           Submitted October 22, 2015**
                              Pasadena, California

Before: PREGERSON and TROTT, Circuit Judges, and STAFFORD, Senior
District Judge.***
      In 2005, Eneida Perez Argueta filed for disability insurance benefits based on


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for Northern Florida, sitting by designation.
problems with her neck, back, arms, shoulders, hands, knees, waist, legs, and feet.

On June 26, 2007, she received a partially favorable decision—an administrative

law judge found that she was disabled from April 26, 2004, to February 23, 2006,

but not disabled from February 24, 2006, to June 26, 2007. Argueta did not appeal

the June 26, 2007, decision. Instead, she filed a new application for benefits on

May 7, 2008, alleging that she became disabled on July 1, 2007, a mere four days

after the adverse decision in her original application. In her new application, she

alleged the same problems with her neck, shoulders, hands, knees, waist, and feet.

When this 2008 application for benefits was denied, Argueta filed a civil action in

federal district court. The district court affirmed the Commissioner’s denial of

benefits, and Argueta’s appeal of the district court’s decision is now before us.

      Where, as here, a social security claimant has been denied disability benefits

in the past, a presumption of continuing non-disability applies to the claimant’s

subsequent application for benefits. Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir.

1988); see also Acquiescence Ruling 97–4(9), 1997 WL 742758 (explaining how

Chavez is to be applied by the Social Security Administration in the Ninth Circuit).

To overcome the presumption of continuing non-disability, a claimant must show

“changed circumstances” indicating a greater, new, or changed disability. Chavez,

844 F.2d at 693.


                                          -2-
      In considering Argueta’s second application for benefits, the administrative

law judge (“ALJ”) found that Argueta failed to rebut the presumption of continuing

non-disability because she failed to “present[] any new or material evidence

warranting a change in her residual functional capacity.” The ALJ accordingly

found that Argueta continued to be “not disabled” during the period relevant to

Argueta’s second application for benefits.

      Argueta unsuccessfully challenged the ALJ’s presumptive finding of

continuing non-disability before the district court. The district court concluded that

“the ALJ’s application of res judicata was supported by substantial evidence and

free of legal error as [Argueta] failed to establish changed circumstances sufficient

to overcome the presumption of continuing nondisability.” We agree.

      Because we find that the record amply supports application of the

presumption of continuing non-disability in this case, we AFFIRM.




                                          -3-